53 Mich. App. 312 (1974)
218 N.W.2d 798
MIHAILOFF
v.
MEIJER, INC.
Docket No. 17047.
Michigan Court of Appeals.
Decided May 2, 1974.
Newman & MacKay, for plaintiffs.
Cholette, Perkins & Buchanan (by Edward D. Wells), for defendant.
Before: DANHOF, P.J., and QUINN and V.J. BRENNAN, JJ.
*313 PER CURIAM.
Plaintiffs' action for damages arising from personal injuries sustained in defendant's store resulted in jury verdicts of $4,000 in favor of the minor plaintiff and $5,000 in favor of Doris Mihailoff individually. Judgments entered on the verdicts. Defendant's motion for new trial, or in the alternative for a remittitur, was denied and defendant appeals the $5,000 judgment in favor of Doris Mihailoff.
The record reveals no reversible error but two of the alleged errors asserted on appeal require some exposition to clarify existing law relied on by defendant.
On the strength of Jones v Bloom, 388 Mich 98; 200 NW2d 196 (1972), defendant contends that error occurred when the trial judge refused to permit one of plaintiffs' medical witnesses on cross-examination to refer to a textbook in corroboration of his testimony. This contention is not supported by Jones, supra, which held that medical textbooks may be used to cross-examine expert witnesses under certain conditions.
Plaintiffs taxed as costs for the depositions of Drs. Velten and Larkey the amount they actually expended for these depositions, $108.50. Defendant says this was error because under MCLA 600.2549; MSA 27A.2549, the maximum amount would be $31.80. Defendant's position is correct. Under GCR 1963, 526.1, MCLA 600.2549 controls the amount of taxable costs for depositions.
Affirmed, except plaintiffs' taxed costs are reduced by $76.70.